DETAILED ACTION

This action is in reply to Applicant’s response filed June 23, 2021.
Claims 21-37 are allowed.
The statutory double patenting rejection is withdrawn in view of the amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[R]eceiving, from a repository, an instance of a first component, wherein the instance of the first component comprises a first set of one or more metaobjects that provides a binary representation of the instance of the first component; rendering the instance of the first component as an icon and a first set of one or more underlying panes…receiving, via the first set of one or more underlying panes, a user modification to the instance of the first component; determining whether the user modification to the instance of the first component is valid, wherein said first component includes a metaobject having at least one method slot defining a method for checking the semantics of said first component…wherein the first component is linked to a second component…Page 2 of 13Application No. 14/740,185rendering the second set of one or more metaobjects as a slot .



Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the examiner should be directed to Kimberly Jordan whose telephone number is 571-270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194